Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed March 11, 2021, with respect to the rejection(s) of claim(s) 19 and 21-27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Greenhalgh which teaches the amended limitation of wherein the one or more cavity creating elements comprise at least four movable linkages, wherein the four linkages are coupled to at least two bar members.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2007/0173826 to Canaveral et al. in view of U.S. Patent Pub. No. 2007/0032791 to Greenhalgh.
As to Claim 19, Canaveral discloses a method for creating a cavity in a vertebra [0005]. The method comprises forming an opening in the vertebra (201, [0027, 0059, 0070]), inserting a cavity creating instrument (230) through the opening [0070]. The cavity creating instrument comprises a cannula (240) having a proximal end and a distal end (Fig. 2A, [0071]), and one or more cavity creation elements (251) extendable from the cannula (Fig. 2C, [0074]), the one or more cavity creation elements including a superior plate (251) and an inferior plate (251) disposed along a vertical axis (seen in Fig. 2C), and expanding the one or more cavity creation elements from a first low-profile configuration (Fig. 2A) to a second expanded configuration (Fig. 2C) in which the one or more cavity creation elements extend away from a body of the cannula to facilitate excavation of cancellous bone from an interior of a vertebral body and create a cavity (Fig. 2C, [0070, 0074]), wherein the one or more cavity creation elements are coupled to a rotating expansion screw (210), wherein actuation of the rotating expansion screw in a first direction causes the one or more cavity creation elements to extend away from the body and the superior plate and the inferior plate separate away from one another along the vertical axis [0071, 0074], and wherein actuation of the rotating expansion screw in a second direction causes the one or more cavity creation elements to extend toward the body and the superior plate and the inferior plate to move toward one another along the vertical axis [0071, 0074, 0076]. The one or more cavity creation elements comprise bar members (255, Figs. 2C-2D, [0074]).
 As to Claim 21, Canaveral discloses a method wherein the bar members are insertable within the cannula (seen in configuration of Fig. 2A).
 As to Claim 22, Canaveral discloses a method further comprising at least two bar members rotatably interlinked (seen as 311 in Fig. 3D, [0079]). 
 As to Claim 23, Canaveral discloses a method wherein the one or more cavity creation elements comprise L-shaped fingers (L shape formed by distal tips seen in Fig. 2C). 
Claim 24, Canaveral discloses a method wherein the instrument comprises at least two L-shaped fingers rotatably interlinked (rotatable about pivots 256, [0071]). 
 As to Claim 24, Canaveral discloses a method wherein the fingers are connected to an exterior of the cannula (seen in Figs. 2A and 2C).
 As to Claim 26, Canaveral discloses a method wherein the superior plate and the inferior plate each comprise planar surfaces for contacting the vertebral body (seen in Fig. 2C). 
 As to Claim 27, Canaveral discloses a method wherein one or more nuts are positioned along the rotating expansion screw such that the instrument is expandable within the vertebral body by rotating the rotating expansion screw thereby displacing the superior and inferior plates along the vertical axis (described in [0072, 0076]). 
As to Claims 19 and 21-27, Canaveral discloses the claimed invention except for wherein the one or more cavity creating elements comprise at least four movable linkages, wherein the four linkages are coupled to at least two bar members.
Greenhalgh discloses a method for creating a cavity in a vertebra [0009-0010, 0015-0016] wherein the one or more cavity creating elements (10, 12) comprise at least four movable linkages (14), wherein the four linkages are coupled to at least two bar members (24, [0048, 0052]) in order to provide stability along a length of the device and inhibit, facilitate and/or control expansion [0050]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant for the method for creating a cavity in a vertebra of Canaveral with the linkage modification of Greenhalgh in order to provide stability along a length of the device and inhibit, facilitate and/or control expansion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775